Title: From Thomas Jefferson to Charles Yates, 29 August 1780
From: Jefferson, Thomas
To: Yates, Charles



Sir
Richmond August 29. 1780.

I received yesterday your favor of the 23rd instant. Your several proceedings therein mentioned are such as meet our approbation, and we will ask the favor of you, when you have received the money to avail yourself of any safe opportunity, which may occur of transmitting it here. The Council think the offer made by Mr. Maury not an equal one, and have therefore declined it, hoping you will be able to do better with the tobacco remaining. I am sir, with great respect, your most obt. servt.,

Th: Jefferson

